Citation Nr: 0840576	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for nausea, including 
as due to exposure to Agent Orange.

3.  Entitlement to service connection for jungle rot, 
including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.  
The record indicates that he served in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For the reasons set for the below, this appeal is being 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In the present case the veteran has not been provided with a 
VA compensation and pension examination and opinion relating 
to his claims of service connection.  In his November 2008 
Appellate Brief Presentation, the veteran's representative 
essentially contended that a remand was necessary in order to 
develop further medical evidence.  

Under 38 C.F.R. § 3.159(c)(4) (2008), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

In June 2006 the Court of Appeals for Veterans Claims issued 
a decision clarifying when a medical examination or opinion 
is "necessary" under the provisions of 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Court held, in part, that the third element for 
consideration, outlined above, presents a "low threshold" and 
may be satisfied by medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id. at 83.

The Board notes that the veteran is competent to testify as 
to what he experienced in service with regard to headaches, 
nausea, and jungle rot, and the symptoms he has experienced 
since that time.  38 C.F.R. § 3.159 (a)(2) (2008); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the present 
case, in a February 2005 statement and his April 2005 
substantive appeal, the veteran stated that he currently 
suffers from jungle rot for which he had been treated in 
Vietnam.  He said that hair does not grow on his lower legs, 
they itch at times, and that he has scarring from the jungle 
rot.  He also stated that he had been treated for headaches 
and stomach trouble in Vietnam, and that he still suffers 
headaches that are severe at times.  He contends that these 
conditions are due to exposure to Agent Orange in Vietnam.

Review of the veteran's service treatment records shows that, 
while he was in Vietnam, during November 1968 he was treated 
for a severe ringworm infection on his abdomen, buttocks, 
groin, and legs.  During December 1968 he was treated for 
headaches with vomiting.  The Board further notes that the 
record shows that the veteran had service in Vietnam.  
Therefore, he is presumed to have been exposed to herbicides.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307; also see 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008). 

Under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), as 
clarified in McLendon, it appears that a medical nexus 
examination is now "necessary."  A remand is required.  38 
C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative relative 
to the claims here in question.  Among 
other things, the letter should contain 
notice of the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits, as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should 
be associated with the claims file.

2.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for an examination (or 
examinations with appropriate 
specialists) for headaches, nausea, and a 
skin disorder to include scars on his 
abdomen, buttocks, groin, and legs.  
After reviewing the claims file, 
examining the veteran, and conducting any 
testing deemed necessary, the examiner(s) 
should indicate whether the veteran has a 
current chronic disability in the form of 
headaches, nausea, or a skin disability 
including scars.  For any such diagnosed 
current disability the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
disability can be attributed to the 
complaints and findings noted in service, 
and/or is otherwise related to service.  
A complete rationale should be provided.

3.  Thereafter, take adjudicatory action 
on the claims here in question. If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
After the veteran and his representative 
have been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




